Citation Nr: 0818433	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for gastrointestinal bleeding. 

The Board remanded the claim in June 2006 so that the veteran 
could be provided proper notice under Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Board reopened the claim and 
remanded it for further development in October 2007.  The 
case has since been returned to the Board and is now ready 
for appellate review. 


FINDING OF FACT

The veteran's peptic ulcer disease is shown to have first 
manifested during his service..


CONCLUSION OF LAW

Peptic ulcer disease was incurred during service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 and June 
2006; a rating decision in January 2003; a statement of the 
case in September 2003; and two supplemental statements of 
the case in February 2004 and April 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
November 2007 supplemental statement of the case.  

 In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the appellant 
of any evidence that could not be obtained.  The appellant 
has not referred to any additional, unobtained, relevant, 
available evidence.  VA has obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v.  
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).

The evidence shows that the veteran was hospitalized for an 
upper gastrointestinal (UGI) bleed with presumed peptic ulcer 
disease in July 1978 and gastritis, duodenitis, hiatal 
hernia, h. pylori, and pre-pyloric ulcer in May 1999.

At a November 2007 VA examination, the veteran reported that 
he had not experienced any episodes of UGI bleeding, 
hematemesis, melena, or hematochezia since May 1999.  On 
examination, he had no signs of weight loss, malnutrition, 
anemia, or symptoms of active peptic ulcer disease.  The 
examiner stated that the veteran had episodes of 
gastrointestinal bleeding due to peptic ulcer disease in 1978 
and 1999.  There was no evidence or symptom of active peptic 
ulcer disease.  However, the veteran was in use of chronic 
proton pump inhibitors due to peptic ulcer disease.  The 
examiner indicated that the peptic ulcer disease in 1999 was 
at least as likely as not related to the 1978 episode in 
service and was a reactivation of peptic ulcer disease and 
the second episode was likely a reactivation of the first.  

The Board finds that the evidence shows that the veteran 
currently takes proton pump inhibitors for treatment of 
peptic ulcer disease.  The evidence further shows that the 
veteran had gastrointestinal bleeding in service in 1978 as a 
result of peptic ulcer disease, and again in 1999.  The 
November 2007 examiner found that the veteran took proton 
pump inhibitors for continued treatment of peptic ulcer 
disease and that the 1999 episode of peptic ulcer disease was 
related to his inservice gastrointestinal bleeding.

Therefore, the Board finds that it is at least as likely as 
not that the veteran has peptic ulcer disease that is the 
result of his inservice episode of gastrointestinal bleeding.  
Therefore, the Board finds that peptic ulcer disease was 
incurred in service and service connection for peptic ulcer 
disease is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for peptic ulcer disease is granted. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


